UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-7741


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES D. IZAC,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:02-cr-00058-JPB-JSK-1)


Submitted:   February 21, 2013            Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles D. Izac, Appellant Pro Se.    Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles       D.   Izac     appeals    the   district    court’s    order

denying relief on his motion for review of his sentence.                             We

have       reviewed    the       record     and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.        United     States     v.     Izac,     No.   3:02-cr-00058-JPB-JSK-1

(N.D.W. Va. Sept. 5, 2012).                To the extent that Izac intends for

his motion for review of his sentence to be considered by this

court pursuant to 18 U.S.C. § 3742(A), we deny the motion as

untimely. *        We dispense with oral argument because the facts and

legal      contentions      are    adequately       presented     in   the   materials

before      this    court    and   argument       would    not   aid   the   decisional

process.



                                                                               AFFIRMED




       *
       Although the appeal period in criminal cases is not
jurisdictional, but rather a claim-processing rule, Bowles v.
Russell, 551 U.S. 205, 209–14 (2007); United States v. Urutyan,
564 F.3d 679, 685 (4th Cir. 2009), where, as here, review is
sought more than five years after the entry of the judgment, we
may exercise our inherent power to dismiss it.        See United
States v. Mitchell, 518 F.3d 740, 744, 750 (10th Cir. 2008).



                                             2